Citation Nr: 0910723	
Decision Date: 03/23/09    Archive Date: 04/01/09

DOCKET NO.  07-31 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania



THE ISSUES

1.  Whether the reduction of VA benefits from the 100 percent 
rate to the 10 percent rate due to incarceration for a felony 
conviction was clearly and unmistakably erroneous.

2.  Whether a timely notice of disagreement was received 
regarding the decision to reduce VA benefits from the 100 
percent rate to the 10 percent rate due to incarceration for 
a felony conviction.



ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel




INTRODUCTION

The Veteran had active service from September 1966 to August 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2007 administrative decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania that the Veteran had not 
submitted a timely Notice of Disagreement (NOD) regarding a 
rating reduction to 10 percent in September 2003.  

The Veteran subsequently argued on appeal that the rating 
reduction in September 2003 was clearly and unmistakably 
erroneous.  The RO adjudicated that additional issue as 
reflected in the Statement of the Case (SOC) in September 
2007.


FINDINGS OF FACT

1.  The Veteran did not submit an NOD within one year of the 
letter notifying him that his disability compensation would 
be reduced from 100 percent to 10 percent due to 
incarceration for a felony.

2.  The Veteran has not identified with specificity an error 
of fact or law in the September 2003 reduction of benefits 
that compels a conclusion, to which reasonable minds could 
not differ, that the result would have been manifestly 
different but for the error.  


CONCLUSIONS OF LAW

1.  The Veteran did not file a timely NOD in regard to the 
September 2003 decision that reduced his disability 
compensation benefits from 100 percent to 10 percent.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 (2008).

2.  The Veteran has failed to raise a valid claim of clear 
and unmistakable error (CUE) in the September 2003 decision 
that reduced his disability compensation benefits from 100 
percent to 10 percent.  38 C.F.R. § 3.105(a) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to challenge a September 2003 RO 
decision that reduced his disability compensation from 100 
percent to 10 percent due to incarceration for a felony.  The 
Board will initially discuss certain preliminary matters, and 
will then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the duties to notify and assist under 
VCAA are relevant to Chapter 51 of Title 38 of the United 
States Code but do not apply in situations that are governed 
by other chapters.  See Barger v. Principi, 16 Vet. App. 132, 
138 (2002); see also Lueras v. Principi, 18 Vet. App. 435 
(2004).  This issue of timely filing of an NOD is governed by 
Chapter 71 of Title 38; per Barger, VCAA does not apply to 
Chapter 71 benefits.  

Also, the VCAA does not apply to the issue of CUE.  See 38 
C.F.R. § 20.1411 (c) and (d) (2008).   

Legal Criteria

Any person having a service-connected disability rated at 20 
percent or more, who is entitled to compensation or to 
dependency and indemnity and is incarcerated in a Federal, 
State, or local penal institution for a period in excess of 
60 days for conviction of a felony, shall not be paid such 
compensation or dependency and indemnity compensation for the 
period beginning on the sixty-first day of such incarceration 
and ending on the day such incarceration ends in an amount 
that exceeds the rate of compensation payable under 
38 U.S.C.A. § 1114(a).  See 38 U.S.C.A. § 5313(a)(1).

An appeal consists of a timely filed NOD in writing and, 
after a Statement of the Case (SOC) has been furnished, a 
timely filed Substantive Appeal.  38 C.F.R. § 20.200.  Except 
in the case of simultaneously-contested claims, a claimant or 
his or her representative must file an NOD with a 
determination by the Agency of Original Jurisdiction (AOJ) 
within one year of the date the AOJ mails notice of that 
determination to him or her.  Otherwise, that determination 
will become final.  The date of mailing of the letter of 
notification will be presumed to be the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(a).

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error in fact or law that, when called to the 
attention of later reviewers, compels the conclusion, to 
which reasonable minds could not differ, that the result 
would manifestly have been different but for the error.  
Generally, the correct facts, as they were known at the time, 
were not before the adjudicator, or the statutory and 
regulatory provisions extant at the time were incorrectly 
applied.  Even when the premise of error is accepted, if it 
is not absolutely clear that a different result would have 
ensued, the error complained of cannot be ipso facto clear 
and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 
(1993).  .  

There is a three-pronged test for CUE: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator, or the statutory/regulatory provisions extant at 
that time were not correctly applied; (2) the error must be 
"undebatable" and of the sort "which, if it had not been 
made, would have manifestly changed the outcome at the time 
it was made;" (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994), citing Russell v. Principi, 3 Vet. App. 310, 313-
14 (1992)(en banc).  

Determination of CUE must be based on the record and the law 
that existed at the time of the prior adjudication.  Baldwin 
v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 
377 (1994); Damrel v. Brown, 6 Vet. App. 242 (1994); Fugo,  6 
Vet. App. 40 (1993); Russell, 3 Vet. App. 310.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under the laws administered by VA.  VA shall consider all 
information and medical and lay evidence of record.  Where 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, 
the "benefit of the doubt rule" is not applicable to CUE 
claims.  See 38 C.F.R. § 20.1411 (a)(b).





Analysis

Timeliness of the NOD

The record reflects that the RO sent the Veteran a letter on 
September 16, 2003, informing him that his disability 
compensation benefits would be reduced from $2,163.00 to 
$103.00 effective from June 23, 2002 based on information 
that the Veteran had been incarcerated since April 23, 2002.  
The letter advised the Veteran that he would have one year 
from the date of the letter to appeal the decision, and 
enclosed a VA Form 4107 ("Your Rights to Appeal Our 
Decision") explaining his right to appeal.

The Veteran responded with a letter in October 2003 
acknowledging the reduction and asking for an accounting for 
how the dollar amount being reduced had been computed; the RO 
sent a letter to the Veteran in October 2003 explaining how 
the post-reduction payment was calculated.  The Veteran did 
not respond thereafter.  

The Board finds that the Veteran's letter in October 2003 is 
clear evidence that he actually received the RO's letter of 
September 2003 informing him of the reduction of his benefit.  

The Board notes at this point that an NOD is a written 
communication from a claimant or from his or her 
representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result; while 
special wording is not required, the NOD must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  See 
38 C.F.R. § 20.201.

The Veteran has not asserted, and careful review does not 
show, that his letter in October 2003 was intended to be an 
NOD.  The Veteran's letter did not assert that the reduction 
action was erroneous in regard to his incarceration, and did 
not show any desire for appellate review of the reduction.  
The letter on its face was simply a request for clarification 
of how the RO determined the amount of the reduction; this 
interpretation is borne out by the fact that the Veteran 
submitted no additional correspondence after receiving the 
RO's follow-up letter of October 2003.  The Veteran's next 
correspondence was received on June 30, 2006, which is well 
outside the one-year window for submission of an NOD.

The Veteran's clearly-marked NOD regarding the September 2003 
reduction of benefits was received by the RO on January 24, 
2007.  Even if the Board accepts the earlier letter of June 
30, 2006, as an NOD, such a document is outside the filing 
window for an NOD and accordingly constitutes a request to 
reopen, not a timely NOD.

Based on the analysis above the Board finds the Veteran did 
not submit a timely NOD in regard to the September 2003 RO 
decision reducing his disability compensation benefits due to 
incarceration.  Accordingly, the appeal to this extent is 
denied.

Clear and Unmistakable Error

The Veteran's assertions of CUE are set forth below, with the 
Board's response to each.

First, the Veteran asserts that the provisions of Title 38 of 
the United States Code on which the reduction was based are 
not a "law" because the United States Code was allegedly 
not enacted by both Houses of Congress or signed by the 
President of the United States.  Accordingly, the RO's notice 
letter stating "the law requires that a veteran receiving 20 
percent or more compensation rate must be reduced to the 10 
percent rate within 60 days after incarceration" is 
fraudulent, deceitful, misleading and null and void.

The Board notes in response that Title 38 is "the organic 
law for the Department of Veterans Affairs and for veterans' 
benefits administered by the Secretary of Veterans Affairs."  
Foreward, Title 38 U.S.C.  The current Title 38 U.S.C. was 
enacted by the 2nd Session of the 107th Congress; Public Law 
107-135 was enacted on January 23, 2002, and the current 
statute was published on May 15, 2002.  Subsequent amendments 
to Title 38 of the United States Code have been enacted via 
Public Law, and the specific provisions of 38 U.S.C.A. § 5313 
on which the rating reduction was based were formulated by 
Public Laws as identified in the statute.  Accordingly, the 
Board finds that the RO's reliance on Title 38 of the United 
States Code is not clearly and unmistakably erroneous.

Second, the Veteran asserts that he did not agree with the 
September 2003 decision, and that his silence may not be 
imputed as agreement under rules applying to contract law as 
defined in the Uniform Commercial Code unless VA can produce 
a document signed by him signifying such agreement.

The Board notes in response that the relationship between VA 
and persons claiming benefits under programs administered by 
VA is not subject to the Uniform Commercial Code or other 
principles applying to contract law.  The RO's action in 
September 2003 was in accordance with Title 38 of the United 
States Code, which defines the respective responsibilities of 
VA and claimants in the processing of claims and appeals.  
The alleged failure of the RO to apply principles of contract 
law in September 2003 is accordingly not clearly and 
unmistakably erroneous.

Third, the Veteran asserts VA failed to notify him of 
38 U.S.C.A. § 5301, which provides that payment of benefits 
due or due to become due under any law administered by VA 
shall not be assignable to creditors; the Veteran asserts 
that this provision would have enabled him to challenge the 
reduction had he been aware of it.

The Board notes in response that there is no apparent 
application of 38 U.S.C.A. § 5301 to reductions made under 
the provisions of 38 U.S.C.A. § 5313(a)(1); there is 
accordingly no indication that the alleged failure by the RO 
to notify the Veteran of the provisions of 38 U.S.C.A. § 5301 
was erroneous or prejudiced the Veteran in any way.  Further, 
the Court, citing to an opinion by the United States Supreme 
Court, has held that anyone dealing with Government is 
charged with knowledge of Federal statute and agency 
regulations.  See Morris v. Derwinski, 1 Vet. App. 260 
(1991).  The alleged failure of the RO to advise the Veteran 
of 38 C.F.R. § 5301 is accordingly not clearly and 
unmistakably erroneous.

Fourth, the Veteran asserts that he knows of other 
incarcerated veterans who are receiving their full benefits; 
he argues this establishes there is no actual law denying 
incarcerated veterans of entitlement to their full VA 
benefits.

The Board notes in response that the Veteran is apparently 
attempting to argue he should be equitably given full 
benefits because other incarcerated veterans have continued 
to receive theirs.  However, the Board is bound by the law 
and is without authority to grant benefits on an equitable 
basis.  See 38 USCA §§ 503, 7104; see also Harvey v. Brown, 6 
Vet. App. 416, 425 (1994).  There is also no indication of 
how the continued receipt of full benefits by other 
incarcerated veterans, even if true, would constitute clear 
and unmistakable error in the September 2003 decision on 
appeal.

Fifth, the Veteran asserts there was a conspiracy between VA 
and his former service representative, The American Legion, 
to hinder the Veteran from filing a timely appeal.  The Board 
notes in response that breach of duty to assist in 
development of the claim cannot serve as a basis for claiming 
CUE.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App 377 (1994).

Sixth, the Veteran asserts he is being subjected to "double 
jeopardy" in that he is being incarcerated for a criminal 
offense while simultaneously being denied full veterans 
benefits in alleged violation of the 5th Amendment to the 
United States Constitution.  The Board notes in response that 
reduction (not total forfeiture) of benefits is required 
under the laws administered by VA and cannot constitute clear 
and unmistakable error.  If the Veteran believes that the 
laws administered by VA are unconstitutional, his avenue for 
redress is through the legal system rather than through the 
VA administrative appeals process.

Seventh, the Veteran asserts he was denied an evidentiary 
hearing prior to the reduction, in violation of the "due 
process" clause of the 14th Amendment to the United States 
Constitution.  The Board notes in response that the September 
2003 notice letter specifically advised the Veteran of his 
entitlement to a hearing, but he apparently did not request 
one at the time.  Otherwise, broad-brush allegations of 
"failure to follow the statutes" or "failure to give due 
process" or other general, nonspecific claims of "error" 
do not constitute CUE.  Fugo, 6 Vet. App. 40, 43-44.  

Finally, the Veteran asserts VA's use of the term "required 
by law" is a deliberate attempt to deceive disabled veterans 
who are incarcerated, in violation of VA's mission statement 
("to care for him who shall have borne the battle, and for 
his widow and orphan").  The Board notes in response that VA 
is required to follow the statutes and regulations applying 
to the administration of veterans' benefits, and Title 38 of 
the United States Code is the underlying statute on which the 
regulations (Title 38 of the Code of Federal Regulations) are 
based.  The RO's citation of the United States Code as 
"law" is accordingly not erroneous.

In sum, the Veteran has not identified with specificity an 
error of fact or law in the September 2003 reduction of 
benefits that compels a conclusion, to which reasonable minds 
could not differ, that the result would have been manifestly 
different but for the error.  Therefore, this claim will be 
dismissed.  


ORDER

As the Veteran did not file a timely notice of disagreement 
in regard to the September 2003 decision reducing disability 
benefits, his appeal to this extent is denied.

As a valid claim of clear and mistakable error in the 
September 2003 decision reducing disability benefits has not 
been presented, the appeal to this extent is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


